DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karami et al. US Patent Application Publication 2001/0041879.

As to claim 1, Karami teaches a  disposable absorbent article 100/200 and method of making (paragraph 0083) comprising: a chassis having opposing front 203 and rear waist portions 201, a crotch portion 205 extending longitudinally between the front 203 and rear 201 waist portions (Figures 2,6, 12, 16, 24, and 29; paragraphs 0045,0062, 0068, 0073, 0078, 0082-0083), 

a body facing surface at the topsheet layer configured to face a wearer during use of the article (paragraph 0057; Figure 3A), and 

an outer surface 39A at the backsheet layer configured to face away from a wearer during use of the article (paragraph 0057; Figure 3A); 

two closure members 209, 211 each having a first end, a second end, and a width extending between the first and second ends (Figures 6, 16, 24)
each of the closure members 209, 211 is comprising an elastic panel - where Karami teaches the wings comprise an elastic film (paragraph 0078); a plurality of fastener portions H (Figures 17 and 19 of fasteners 227, 229 or 219(A-D)) (Figure 24) coupled to and spaced along a portion of the width of the closure member (Figures 6, 16, 24; paragraphs 006-0073); 

where the first end  of each closure member 209,211 is bonded to the rear waist portion 201 of the chassis (Figures 6, 16, 24), and the second end of each closure member is configured to overlap and be releasably coupled to the front waist portion to define a closed configuration (paragraphs 0071-0074)  in which: 

the front 203	and rear waist 201 portions cooperate with the closure members 209,211 to encircle and define a waist opening, a left side of the chassis defines a first leg openings, and a right side of the chassis defines a second leg openings (Figures 6, 16, 24; paragraphs 0071-0073). 
As to claim 2, the elastic panel of each closure member 209,211 has a first end defining the first end of the closure member, a second end, and a width extending between the first and second ends (Figures 6, 16, and 24), and 

each closure member 209,211 further comprises: 
a fastener tab 219D (Figure 24) having a first end bonded to the elastic panel, and 
a second end defining a second end of the closure member such that the width of the closure member extends from the first end of the elastic panel to the second end of the fastener tab; 
where the plurality of fastener portions H (Figure 17) is spaced along a portion of the width of the fastener tab. As to claim 3, the fastener portions Hof each closure member are bonded to or formed on a body facing side of the fastener tab of the closure member 209,211, and an outer surface of the fastener tab of a first closure member is configured to be engaged by the fastener portions of the other closure member (paragraphs 0061, 0068, 0070-0071). As to claim 4, the fastener tab 219 of the first closure member is configured to overlap the front waist portion with the fastener portions of the first closure member releasably engaged with the front waist portion, and the fastener tab of the other closure member is configured to overlap the first closure member with the fastener portions of the other closure member releasably engaged with the outer surface of the fastener tab of the first closure member (paragraphs 0008, 0061, 0073-0075, 0081). 
As to claim 8, a landing portion 227/229 that wraps around a waist of the user to be present as the outer surface on the front waist portion of the chassis is configured to be releasable engaged by the fastener portions of the closure members (paragraphs 0065, 00067, 0070, 0071).  Karami teaches various types of fasteners that are releasable, such as hooks and hook and loop (paragraphs 0008, 0061, 0073-0075, 0081). As to claim 9, the portion of the outer surface is defined by an anchoring member 215,217, 219G bonded to a backsheet of the chassis (Figures 6, 16, 24; paragraphs 0061, 0068, 0070-0071). As to claim 10, Karami teaches various types of fasteners for the anchoring members 215,217, 219G and fastener portions 219 of the closure members for releasable engagement (Figures 6, 16, 24; paragraphs 0008, 0061, 0073-0075, 0081).
As to claim 11, the fastener portions 219 of the closure members comprise a hook material (0062, 0070-0072). As to claim 12, the front waist portion 203, rear waist portion 201, and crotch portion 205 are defined by corresponding regions of a common chassis member 213(Figures 6, 16, 24, and 29; paragraphs 0065, 0068). As to claim 13, Karami teaches the chassis comprises a topsheet 113, a backsheet 115 bonded to the topsheet, and an absorbent core 111 disposed between the topsheet 113 and the backsheet 115 (Figures 1, 2, 6, and 16; paragraph 0061).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. US Patent Application Publication 2002/0151858.
As to claims 5, 19, and 20, Karami teaches the present invention substantially as claimed.  Karami does not teach the elastic panels of each closure member are bonded directly to a body facing side of the elastic panel of that closure member. Rather Karami teaches the closure members (wings) 209, 211 comprise elastic materials and the fastening components are bonded directly to the closure member, thus instead of separate components, the fasteners and closure members are integral as shown in Figure 17-19, 26, 27).  Karami teaches an embodiment (Figure 25) having an elastic panel bonded directly to the closure member (paragraph 0078) for the benefit of providing stretch and comfort to the user. One having ordinary skill in the art would be motivated to incorporate the stretch panel in other embodiments (Figures 6, 16, 24, and 29) for those same benefits.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Karami to have a separate elastic panel bonded to a body facing side of the elastic panel since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
 . As to claim 6, an outer side of the elastic panel of a first one of the closure members is configured to be engaged by the fastener portions of the other closure member – where Karami teaches fasteners 219 engage the outer side of the elastic panel and also engage cooperating fasteners 227, 229 to form a closed waist portion (Figures 16, 24, 28, and 29 and paragraphs 0073-0081). As to claims 7, 17, and 18, the elastic panel of each closure member has a first end defining the first end of the closure member, a second end, and a width extending between the first and second ends; the chassis has a product height extending from a midpoint of the crotch portion to an outermost edge of the rear waist portion (from intersection of longitudinal and lateral lines to rear waist portion 201).  Karami teaches a length of the closure members (paragraph 0094), but does not teach a length of the first end of the elastic panel of each closure member, measured parallel to the product height, is greater than or equal to 45% of the product height. However, Karami does generally teach the length of the closure members 209, 211 is such that the panels wrap around the chassis and overlap to form a waist closure.  Thus, the general conditions of a longer closure member is taught in Karami. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

As to claims 14-16, Karami teaches an assembly comprising: a package – where Karami teaches packaging a diaper (paragraph 0083) with the each of the articles in its closed configuration in which the second ends of its closure members overlap and are releasably coupled to its front waist portion (paragraphs 0083-0084; Figure 36).  One having ordinary skill in the art would be motivated to a plurality of disposable absorbent articles in the package for the convenience of the consumer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sosalla USPN 5695488 is cited to show an absorbent article with cooperating and overlapping fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781